Citation Nr: 1442127	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation from October 2, 2007 to December 10, 2008 for migraine headaches ("headaches").  

2.  Entitlement to an evaluation in excess of 10 percent from December 11, 2008 to October 8, 2013 for migraine headaches ("headaches"). 

3.  Entitlement to an evaluation in excess of 30 percent from October 9, 2013 to the present for migraine headaches ("headaches"). 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to his service connected headache disability ("depression").  


REPRESENTATION

Appellant represented by:	Michael Eby, III


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from March 1953 to January 1955 and from February 1955 to January 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2008 and April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Subsequent jurisdiction over this claim has been transferred to the RO in New Orleans, Louisiana.  

This matter also comes before the Board from a March 2014 rating decision from the RO in New Orleans, Louisiana.  

In July 2014, the Veteran testified at a Board Video conference hearing was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's chronic migraine headaches were productive of very frequent prostrating and prolonged attacks productive of severe economic inadaptability.

2.  An acquired psychiatric disorder, to include anxiety and depression, was not manifest in active service; any current anxiety disorder is not otherwise etiologically related to such service or secondary to service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period of October 2, 2007 to the present, the criteria for a rating of 50 percent for chronic tension headaches have been met.  38 U.S.C.A. § 155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2013).   

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increase Ratings 

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service connected for migraine headaches, rated under Diagnostic Code 8100.  That diagnostic code provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability. 

The RO has staged the Veteran's current disability in three parts.  For the period of October 2, 2007 to December 10, 2008, the Veteran's headaches were rated as non-compensable.  For the period of December 11, 2008 to October 8, 2013, the Veteran's headaches were rated as 10 percent disabling.  For the period of October 9, 2013 to the present, the Veteran's headaches are rated as 30 percent disabling.  

The evidence for consideration consists of VA and private treatment records, the reports of VA examinations and lay statements and testimony.  This appeal stems from the initial grant of service connection.  The Veteran has not challenged the October 2, 2007, effective date of service connection, and therefore the relevant question in this matter is the state of his disability for the period beginning on October 2, 2007. 38 C.F.R. § 3.400 .

A VA treatment note from March 2005 diagnoses the Veteran with occasional headaches.  At this time, he was prescribed two tablets of Phrenilin Forte up to four times daily.  In June 2005, the Veteran presented to the Neurology clinic with chronic headaches and a treatment note states that his medication for headache relief was changed to Elavil.  

In July 2005, the Veteran reported to his primary care physician with further complaints of headaches, and it was recommended that he continue taking Elavil.  In January 2007, the Veteran presented at the VA with headaches that go across his forehead and towards the top of his head.  He was then prescribed Acetaminophen for headache pain.  

In February 2009, the Veteran underwent a VA examination to assess the intensity and frequency of his headaches.  He presented at this examination with complaints of pain on the right side of his head.  At its peak the pain is a 10/10; he has to take pain medication and relax in a quiet room.  He told the examiner that he experiences these attacks at least three times week, with no photophobia, nausea or vomiting.  The Veteran reported no precipitating factors prior a headache.  The impression after the examination was posttraumatic headaches with tinnitus.  

Also in February 2009, the Veteran underwent a mental health consultation where he complained of a long history of chronic headaches.  At this time, he reported to the psychologist that the headaches are the most difficult problems he faces and that they cause difficulty with falling asleep or staying asleep.  The examiner noted that his headaches do interfere with his activities of daily living.  

In October 2013, the Veteran underwent another VA examination for his headaches.  At this examination, the Veteran reported that the headaches started in service when he was hit in the head by boom in a wrecker in 1955.  Since that time, the Veteran states that the headaches have become progressively worse.  The examiner noted that the Veteran takes medication his headaches, due to the constant pain that is localized to the right side of his head.  However, when the pain from the headache is so severe he feels it over the entire head and the pain can wake him up at night due the intensity.  The Veteran also experiences non-headache symptoms associated with the headaches to include; dizziness, sleep disturbance, and tinnitus. 

The Veteran told the examiner that he always has pain in his head.  That it is constant and "he never feels good about the head."  He has constant pain in his head, but on certain occasions, the pain radiates all over.  The Veteran was diagnosed with prostrating attacks of non-migraine headache pain, more frequently than once per month.  The examiner reported that his headaches do interfere with his activities of daily living.  

The Veteran provided testimony at a Board hearing in July 2014.  He testified that he had headaches all the time.  That he had a headache during the hearing.  He also testified that he has to take medication to control the pain associated with his headaches, he takes this medication with increased frequency because the headaches cause sleep disturbance.  The severity of the headaches has disrupted the Veteran's life.  He does not socialize as he used to, because he is forced lie down once the headache comes on for about three to four hours with the lights off.  He reported that he gets these strong headaches about three to four times per week and he is sensitive to noise.  

After a thorough analysis of the record, the Board finds that a 50 percent evaluation is warranted for the entire period on appeal.  The record reflects that the Veteran has been suffering from post-traumatic headaches for the entire period on appeal.  They are frequent, more than three times per week; they cause the Veteran to have sensitivity to light and sound.  He is forced to medication on a regular basis to combat the pain associated with these headaches and he is not able to continue with activities of daily life when he has a headache.  He also stated that when the headaches become so severe they radiate around the entire head.  Although it is not clear exactly how many headaches were "prostrating" the record reflects the Veteran frequently sought treatment for the headaches and the often times the medications prescribed were ineffective.  

Therefore, resolving all doubt in favor of the Veteran, the Board finds the evidence more nearly approximates a finding that the Veteran's headaches are prostrating and result in severe economic inadaptability.   Although, the Veteran is retired, he has consistently reported, and the examiners have confirmed, the Veteran's headaches significantly affect his activities of daily life.  The Veteran lives alone and cannot manage do daily chores and activities due to his disability.  Accordingly, an increased 50 percent evaluation for headaches is granted for the entire period on appeal, beginning in October 2007.  38 C.F.R. § 4.3; Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

The Board notes that a 50 percent evaluation is the highest schedular evaluation available.  There are no other Diagnostic Codes, which consider similar symptoms that provide for higher evaluations so a rating by analogy is not appropriate.  As such, the Board carefully considered whether an extraschedular rating was warranted. 

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating. Id. 

In the present case, the Veteran's symptoms are chronic daily headaches, severe enough to require he lie down in a dark room and accompanied by severe pain, photophobia and phonophobia.  The headaches were noted to interfere with the Veteran's daily activities.  The currently assigned Diagnostic Code considers very frequent prostrating, prolonged attacks, and expressly considers the effect of the headache being severe economic inadaptability.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted. 

Service connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

The Veteran has asserted the he is entitled to service connection for depression, as secondary to his service connected headaches.  The Veteran has explicitly claimed service connection for this condition as secondary to his service-connected bilateral foot disability; he has not explicitly stated that he is not seeking service connection on a direct basis.  Therefore, for the sake of clarity, the Board will discuss direct and secondary service connection separately below. 

In February 2010, the Veteran underwent a mental health consultation.  He was referred by his primary care physician.  At the consult, the Veteran reported that he was recently divorced in the mid 90's after being married for more than 35 years.  He denied any previous mental health contact and there was no evidence that he had ever taken psychotropic medications.  He currently spends his time "doing things around the house" trying to "keep busy."  He enjoys gardening and doing "little different things around the house."  He attends church regularly and does different things to stay busy.  He expressed regret regarding his failed marriage and "gets depressed" at times, though these are brief in duration.  Overall, he feels up and down, "some days you feel pretty good, others you don't feel too good.  

At this time the examiner reported that the Veteran was not reporting any apparent psychological distress, though the chronic headaches and acceptance of his divorce are somewhat upsetting to him.  He reports positive social interactions with his church and a relatively active lifestyle.  The examiner assessed that no further psychological/psychiatric treatment appeared warranted at that time.  

The Veteran submitted treatment notes from a Dr. N, who is treating the Veteran at Louisiana Urology.  Another active problem list from December 2007 list "major depression mild" with no indication of treatment.  This statement is repeated in July 2010.  A problem list from April 2009 cites, "No Depression other" with no indication of treatment.  

In September 2012, the Veteran underwent a mental health examination.  At this time, it was determined that the Veteran did not meet the DSM IV criteria for any mental health diagnosis.  The examiner stated that while his primary care records, as noted above, indicated a diagnosis of a major depressive disorder, mild, there was no indication as to how this diagnosis was determined and in his more recent treatment notes, there is no mention of this diagnosis.  The examiner determined that he does not endorse any symptoms of depression other than intermittent loneliness, which lasts less than a day at a time.  He reports being down and blue as a result of his living alone and not due to his headaches.  


Direct Service Connection for Depression

With respect to direct service connection, while the evidence reveals that the Veteran currently suffers from an acquired psychiatric disorder, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein. Service treatment records are absent complaints of, or treatment for, a psychiatric condition in service.  The November 1957 separation examination described the psychiatric system as normal.  Indeed, the Veteran has never contended he suffered from or was treated for a psychiatric disorder while in service.  As such, the Board finds the Veteran did not suffer a chronic acquired psychiatric disorder during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247. In the instant case, there is no evidence of record suggesting an etiological link between the Veteran's currently diagnosed depression and his active service. 

Although the VA examiner concluded there was no diagnosis, the Veteran's private physician did diagnose the Veteran with a major depressive disorder, mild, for the period of December 2007 to July 2010.  

However, there is no evidence included in the record to support the notion that any diagnosed psychiatric disorder is etiologically related to his active service.  The absence of any complaints of or treatment for a psychiatric condition in service constitutes probative evidence against the claim for direct service connection. Finally, there is no competent medical opinion of record suggesting an etiological link between the Veteran's current disability and his active service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder on a direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Secondary Service Connection 

The Veteran has also claimed his psychiatric disorder is secondary to his service-connected disabilities, namely his headaches.  Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened (aggravated) the disability for which service connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Regarding secondary service connection, the Board observes there is no competent medical opinion suggesting the Veteran's depression is caused by any of his service-connected disabilities. 

There is no evidence of record providing a nexus between the Veteran's headaches and his previously diagnosed depression.  The Board acknowledges that the Veteran himself has claimed that he suffers from depression that is the result of dealing with his daily headache pains.  However, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., feeling sad or nervous; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of an etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, even though the Veteran has a diagnosis of major depressive disorder, mild, that diagnosis has not been linked to the Veteran's service-connected headache disability.  As such, without evidence of an etiological link service connection for depression on a secondary basis must be denied.  The Board finds a preponderance of the competent, probative evidence of record weighs against the Veteran's assertion that his service connected disability are the proximate cause of his previously diagnosed acquired psychiatric disorder.  Accordingly, the Board concludes that the Veteran's claim must be denied, and the benefit of the doubt rule does not apply.   See 38 U.S.C.A. § 5107.  

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering  38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In regards to the Veteran's service connection claim, VA provided the Veteran a notice letter in March 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination for his headaches in February 2009 and October 2013, which are adequate for the purposes of determining an increased rating as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides detailed analysis of the Veteran's current disability.  The Veteran was provided a VA examination for his claim for depression in September 2012, which was adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by March 2014 supplemental statements of the case.  

Additionally the Veteran provided testimony at a July 2014 Board hearing and submitted several written statements in support of his claim.  The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a rating of 50 percent for headaches is warranted for the entire period on appeal.  

Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected disabilities is denied. 



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


